DISMISS and Opinion Filed May 15, 2014.




                                             Court of Appeals
                                                                S
                                                                In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-14-00298-CV

                       TOBY M. FUHRMANN, BRIDGETT L. KIRKPATRICK,
                     KAREN E. DERRICK, AND MELVIN MCDANIEL, Appellants
                                            V.
                      C & J GRAY INVESTMENTS PARTNERS, LTD., Appellee

                                   On Appeal from the 59th Judicial District Court
                                              Grayson County, Texas
                                        Trial Court Cause No. CV-13-0203

                                            MEMORANDUM OPINION
                                           Before Justices Lang, Myers, and Brown
                                                  Opinion by Justice Myers
           In a letter dated April 2, 2014, the Court questioned its jurisdiction over this appeal

because it did not appear there was a final judgment. We requested that appellants file a letter

brief addressing our concern and gave appellee an opportunity to respond. Appellants filed a

jurisdictional brief. Appellee did not respond.

           Generally, this Court has jurisdiction only over appeals from final judgments.     See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id.

           Appellee sued appellants and Speir Investments, Ltd. 1 for declaratory judgment in

relation to mineral interests and attorney’s fees. Appellants filed counterclaims for declaratory

   1
       Speir Investments, Ltd. is not a party to this appeal.
judgment and attorney’s fees. Appellee filed a motion for partial summary judgment on its

declaratory judgment claim. The order appealed from grants appellee’s motion for partial

summary judgment. The order states “[t]he Court reserves the right to make further orders not

specifically addressed herein should additional issues later arise.” The order does not dispose of

appellee’s claim for attorney’s fees or the appellants’ counterclaims. In their jurisdictional brief,

appellants state that they “concur with the Court’s initial impression that the order is not a final

judgment.

       Because the trial court’s order does not disposes of all claims, the judgment is not final

and this Court lacks jurisdiction. Accordingly, we dismiss the appeal. See TEX. R. APP. P.

42.3(a).




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

140298F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TOBY M. FUHRMANN, BRIDGETT L.                        On Appeal from the 59th Judicial District
KIRKPATRICK, KAREN E. DERRICK,                       Court, Grayson County, Texas.
AND MELVIN MCDANIEL, Appellants                      Trial Court Cause No. CV-13-0203.
                                                     Opinion delivered by Justice Myers.
No. 05-14-00298-CV        V.                         Justices Lang and Brown, participating.

C & J GRAY INVESTMENTS
PARTNERS, LTD., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, C & J GRAY INVESTMENTS PARTNERS, LTD.,
recover its costs of this appeal from appellants, TOBY M. FUHRMANN, BRIDGETT L.
KIRKPATRICK, KAREN E. DERRICK, AND MELVIN MCDANIEL.


Judgment entered this 15th day of May, 2014.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE




                                               –3–